Title: To James Madison from Reuben G. Beasley, 6 May 1813
From: Beasley, Reuben G.
To: Madison, James


Private
Sir,
London May 6th, 1813.
In a letter which I addressed to the Secretary of State a few days ago I stated that I had understood there were some American Citizens who were engaged in shipments direct to the U. S. under an idea that the Goods so shipped would be delivered over to them on their giving Bonds for the cost. I am since informed that simulated Invoices, and in some instances simulated clearances (as if the Vessels were from Spain or Portugal) are used. I informed the Secretary of State some time since that the Manufacturers here were marking Goods after the Portuguese & Spanish manner. I now learn that a scheme is in progress to smuggle a considerable quantity of Goods into the port of Bath, where it is stated the Collector has already given facilities—a Cargo of the value of £20,000 sterling having been entered for only so many Dollars.
I will only add, that I have considered it my duty to make this communication, and that while it will ever give me satisfaction to confound the guilty it would be no less painful to me to learn that I had been the means of injuring an honest man. I am, Sir, with the greatest respect, your faithful humble Servant.
RG Beasley
